FILED
                            NOT FOR PUBLICATION                             DEC 30 2011
                     UNITED STATES COURT OF APPEALS                     MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

                            FOR THE NINTH CIRCUIT


HOLLY KOLIOPOULOS,                               No. 10-17414
               Petitioner - Appellant,
                                                 D.C. No. 3:09-cv-04276-MHP
  v.
PAUL COPENHAVER and HARLEY
LAPPIN,                                          MEMORANDUM *

               Respondents - Appellees.


                    Appeal from the United States District Court
                      for the Northern District of California
                     Marilyn H. Patel, District Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Holly Koliopoulos appeals pro se from the judgment of the district court

denying her 28 U.S.C. § 2241 habeas petition. We affirm in part, dismiss in part,

and deny in part.

       Koliopoulos contends that the Bureau of Prison’s (“BOP’s”) policy of

considering inmates for pre-release to a Residential Reentry Center (“RRC”) 17 to

19 months before their projected release dates denies inmates participating in a


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Residential Drug Abuse Program (“RDAP”) the opportunity to receive the full

twelve-month RRC placement permitted by 18 U.S.C. § 3624(c). We do not

consider this contention because there is no federal jurisdiction over the claim, see

Reeb v. Thomas, 636 F.3d 1224 (9th Cir. 2011) (no habeas jurisdiction over

challenges to exercise of BOP discretion under 18 U.S.C. §§ 3621-24); Lujan v.

Defenders of Wildlife, 504 U.S. 555, 560-61 (1992) (no constitutional jurisdiction

absent injury that is actual or imminent, not merely hypothetical), and,

furthermore, we do not ordinarily consider on appeal claims not raised in an

inmate’s habeas petition, see Moor v. Palmer, 603 F.3d 658, 660 (9th Cir. 2010).

      In her brief and in a separate request filed on February 15, 2011,

Koliopoulos also asks us to issue an order compelling the BOP to enroll her in

RDAP before May 2012. We lack jurisdiction to issue such an order, see Reeb,

636 F.3d at 1228, and, accordingly, deny the request.

      Koliopoulos has not argued in her appeal the merits of the claims raised in

her habeas petition. Ordinarily, issues not argued in the opening brief are deemed

forfeited. See Koerner v. Grigas, 328 F.3d 1039, 1048-49 (9th Cir. 2003). In any

case, we have reviewed the record and find no error in the district court’s denial of

her petition. See Sacora v. Thomas, 628 F.3d 1059 (9th Cir. 2010).

      DISMISSED in part; DENIED in part; AFFIRMED in part.




                                          2                                    10-17414